FARR, J.
Epitomized Opinion
First Publication of this Opinion
Before the Police Court of the City of Warren, De Paolo was charged with keeping a place where intoxicating liquors were sold, and De Loreto, his clerk, was charged with selling intoxicating- liquors. One Porter was, by officers, found intoxicated and on his person were seven bottles of Jamaica ginger, which on analysis was founld to contain more than the prescribed legal amount of alcoholic content. He was sent by the officers to the store of De Paolo, where he purchased from De Loreto more Jamaica ginger.
Porter testified that he had been to the store four times during the day and had purchased Jamaica ginger each time.
His wife testified that she had been to the store earlier in the day and requested defendants not to sell Porter more ginger. The testimony of the defense was that only one bottle of Jamaica ginger had been sold to Porter and that that was for medicinal purposes. Both defendants were convicted and each prosecuted error, contending that the trial court should have directed a verdict in his favor at the close of the State’s evidence. Held:
It can scarcely be believed that defendants were conducting memerly a homeopathic pharmacy. In view of the testimony the judgment will notbe disturbed. Judgment affirmed.